DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-6, 9-10, 16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Regarding claim 1, the prior art of record does not disclose or fairly suggest an integrated circuit product comprising “an insulating gate separation structure positioned between said first and second final gate structures, said insulating gate separation structure comprising first and second side surfaces that are opposite one another, wherein said first gate dielectric layer extending vertically along said first end surface contacts said first side surface of said insulating gate separation structure and said second gate dielectric layer extending vertically along said second end surface contacts said second side surface of said insulating gate separation structure, and wherein said insulating gate separation structure includes: a first portion having a first surface area above said semiconductor substrate and adjacent an oxide layer, wherein said oxide layer horizontally surrounds said first portion; and a second portion on said first portion and said oxide layer, wherein a surface area of said second portion is greater than a surface area of said first portion, 16/523,3402/8wherein said insulating gate separation structure comprises an internal sidewall spacer and a layer of material positioned within said internal sidewall spacer and having a same material as said internal sidewall spacer” along with other limitations of the claim.
Regarding claim 10, the prior art of record does not disclose or fairly suggest an integrated circuit product comprising “an insulating gate separation structure positioned between said first and second final gate structures, said insulating gate separation structure comprising first and second side surfaces that are opposite one another, wherein said first end surface contacts said first side surface of said insulating gate separation structure and said second end surface contacts said second side surface of said insulating gate separation structure, and wherein said insulating gate separation structure has a stepped bottom surface with a substantially horizontally oriented bottom central surface that is surrounded by a substantially horizontally oriented recessed surface coupled to the horizontally oriented bottom central surface through a vertically extending transition surface, wherein said substantially horizontally oriented bottom central surface is positioned at a first level above said substrate and said substantially horizontally oriented recessed surface is positioned at a second level above said substrate, wherein said insulating gate separation structure comprises an internal sidewall spacer and a layer of material positioned within said internal sidewall spacer and having a same material as said internal sidewall spacer, wherein an outer surface of said internal sidewall spacer is positioned on and in contact with said first end surface and said second end surface” along with other limitations of the claim.
Regarding claim 16, the prior art of record does not disclose or fairly suggest an integrated circuit product comprising “an insulating gate separation structure positioned between said first and second end surfaces, wherein said insulating gate separation structure comprises: first and second side surfaces that are opposite one another, wherein said first gate dielectric layer extending vertically along said first end surface contacts first side surface of said insulating gate separation structure and said second gate dielectric layer extending vertically along said second end surface contacts said second side surface of said insulating gate separation structure, an internal sidewall spacer positioned between said first and second gate structures, an additional material positioned within and having a same material as said internal sidewall spacer, a stepped bottom surface with a substantially horizontally oriented bottom central surface that is surrounded by a substantially horizontally oriented recessed surface coupled to the horizontally oriented bottom central surface through a vertically extending 16/523,3405/8transition surface, wherein said substantially horizontally oriented bottom central surface is positioned at a first level above said substrate and said substantially horizontally oriented recessed surface is positioned at a second level above said substrate” along with other limitations of the claim.
The prior art of record are Yu et al. (US 2017/0125411 A1), Cheng et al. (US 2018/0108770 A1), and Bergendahl et al. (US 2018/0069000 A1).
Yu teaches a device with a gate separation structure (155 in Figs. 10A-B of Yu). The gate separation structure includes a first portion (portion of 155 below the level of the gate 170 and gate dielectric 160) which is adjacent an oxide layer (140), and a second portion (portion of 155 that is at the same as the level of the gate 170 and gate dielectric 160).  However, the second portion does not have a greater “surface area” (or the width) than the first portion.  The gate separation structure also does not have a recessed surface.
Cheng teaches a device with a gate separation structure (see Fig. 11 of Cheng).  The gate separation structure includes a first portion (narrower portion that is in contact with gate dielectric 11) and a wider second portion (wider portion), and an oxide layer (15) surrounding the first portion.  However, the gate dielectric of the gates do not extend vertically along the end surfaces of the gates.  The oxide layer (15) is not a silicon dioxide region that has a thickness equal to the difference between the first and second levels.
Bergendahl teaches a gate separation structure (5 in Fig. 1, 2, 10 and 11) with a narrower lower portion sandwiched between two oxide spacer (29) while the wider upper portion rest on top surface of the oxide spacers.  However, the gate separation structure includes a liner (40a) and a fill layer (45) that are made of different materials (HfO and nitride, respectively).  Since the fill layer is a nitride material, Bergendahl actually specifically teaches that the liner being a different material than the fill layer in order to protect the sidewall of the gate (see the discussion of embodiment in Fig. 2 of Bergendahl). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822